DISSENTING OPINION OP
MR. JUSTICE MACLEARY.
In this case a judgment was' rendered by the District Court of San Juan, Section 2, on October 28, 1911, finding the defendants guilty of playing a prohibited game denominated “poker,” and imposing upon each one of them the punishment of a $30 fine and the payment of a sixth part of the costs, with alternative imprisonment in case of nonpayment. An appeal was duly taken from this judgment, and the transcript filed in this Court on March 12, 1912. On April 25 following the case was heard before the full bench and taken under advisement. Nearly a year thereafter it is decided in favor of the appellants and the judgment reversed and the prosecution dismissed.
*247I agree with the majors of the court as to the futility of the plea of. former jeopardy, but I dissent on the other three points mentioned — that is to say, (1) the insufficiency of the complaint; (2) the inapplicability of section 299 of the Penal Code to a game played in a private house; and (3) the inadequacy of the proof to support the accusation in this case.
It is not necessary to review the evidence. It is set out in full in the transcript, and I agree with the trial court in considering it sufficient to establish the charge made against the defendants. Moreover the trial judge having all the witnesses before him and hearing the testimony detailed by each was in a better position to form a correct judgment as to the sufficiency of the'proof than any of the justices of the appellate court could possibly be merely from an inspection of the record.
There is nothing whatever in the statute itself to show that section 299 of the Penal Code was not intended to apply to every place within the territorial limits of Porto Eico, whether it be a private or a public house, a club or a gaming joint. No exception is made by the statute and courts have no right to make any by construction. The complaint follows the language of the statute closely enough to make the charge clear and unambiguous and to put the defendants on notice as to what they were called upon to answer. The law denounci ing gambling was passed in the original draft of the Penal Code which was adopted in Porto Eico in 1902. As originally enacted it did not mention the game of poker, and for several years it was a doubtful question as to whether or not this game was intended to be included within the statute'. To set that matter at rest, the Legislature of Porto Eico, in 1910, passed an Amendatory Act making section 299 read as follows:
“That every person who deals, plays or carries on, opens or causes to be opened, or who conducts, either as owner or employe, whether for hire or not, any game of faro, monte, roulette, fan-tan; *248poker, seven-and-a-half, twenty-one, hoky-poky or any game of chance played with cards, dice or any device for money, cheeks, credit or other representative of value, and every person who plays or bets at or against any of the said prohibited games, is guilty of a misdemeanor and shall be punishable by a fine not exceeding five hundred dollars, or by imprisonment in jail not exceeding six months, or by both such fine and imprisonment.”
Since the passage of this statute it has been a misdemeanor to play poker in Porto Bico, no matter where it might be played. This is clearly evident from a mere reading of the section quoted. No study is necessary.
Even if the word “poker” had been included in the original Act, this statute would be so plain that a wayfaring man might run and read, hut when it is inserted by the Legislature in a special Act, passed for that purpose eight years after the original enactment, the intention of the Legislature is too plain for argument. Poker was certainly intended to be a prohibited game in Porto Bico, and justly so; for, from the very nature of the game itself it cannot be played without betting money, and the object of the game is to win money, and nothing else. I am informed by an expert that poker might possibly be played for tooth-picks; hut it never is unless they represent coin of the realm.
The primary canon of construction to which all others must yield is that a Legislative Act is to be interpreted according to the intention of the'Legislature apparent upon its face. United States v. Fisher, 109 U. S., 145; Jones v. The Guaranty Company, 101 UI. S., 625; Indianapolis Railroad Company v. Horst, 93 U. S., 300; United Stales, v. Hogg, 3 Fed. Rep., 294; United States v. Goldenberg, 168 U. S., 102.
It is also a well established'rule of interpretation that where a lato is expressed in plain and unambiguous terms, whether those terms are general or limited, the Legislature should be held to mean what they have plainly expressed and consequently no room is left for construction. This principle was referred to and elaborated by Mr. Justice Lamar in the *249case of Lake County v. Rollins, 130 U. S., 670, and following np in the case of Dewey v. United States, 178 U. S., 521; Calderón v. Atlas Steamship Company, 170 U. S., 280; Yerke v. United States, 173 U. S., 442; Folson v. United States, 160 U. S., 127; Thornley v. United States, 113 U. S., 313; Doggett v. Florida Railroad Company, 99 U. S., 78; New Lamp Chimney Company v. Ansonia Brass Company, 91 U. S., 663; Texas v. Chiles (Wallace 21), 88 U. S., 491 and scores of other eases which might be cited.
It is unnecessary and, it might be said, impossible to construe a statute unless it is found to be ambiguous, and no ambiguity whatever is perceptible, except to a microscopic mind, from the language used, in section 299. To attempt to make a judicial construction of such plain and unequivocal language only serves to raise doubts where none before existed and to confuse the judgment of the investigator. It is idle to attempt to prove a self-evident truth. Logic used for such a purpose may mislead or confuse the mind of a person, but it cannot strengthen preexisting convictions of facts which áre plainly self-evident. The more that is said about-a statute as .plain and unequivocal as this, the greater is the confusion that results from the discussion. From the very first day that the question was submitted to this court for my part I have had no doubt in regard to the intent of the Legislature; and the fact that it has required nearly twelve months to construct an opinion by which that intent can possibly be obscured itself shows that the intent is too plain for discussion. In the interpretation of statutes judges should not, while wandering through the wilderness of precedents, forget that they are men but they should follow the faithful guide of common sense like other people.
The Civil Law is in perfect accord with the Common Law on this subject. The same principle, in regard to the interpretation of plain and unambiguous statutes which has been gathered here from the decisions, is expressed in positive language in our Civil Code, which is derived from the *250Spanish Code and through, it from the Roman Law. In the first chapter thereof which treats of laws, their effects, and the general rules for their application, section 13 enacts in unmistakable terms the precept for our guidance. That section reads as follows:
“Section 13. When a law is clear and free from all ambiguity, the letter of the same shall not be disregarded under the pretest of fulfilling the spirit thereqf.”
While this statement is embodied in the Civil Code, it applies as well to criminal as to civil laws and no distinction is made between them. In this enactment of our code we find wisdom doubly distilled and concentrated and crystallized into a rule for the government of every court in Porto Rico. I acknowledge its authority and application to the present case and to all cases.
The laws of Porto Rico, as I understand them, are placed on the statute books for the purpose of being executed, and I do not consider it my duty to seek for arguments and to misapply authorities in such a way as to nullify the statutes enacted by the law-making power for the purpose of regulating the conduct of our people in accordance with the dictates of sound morality.
Deeming, as I do, the proof to be sufficient and the statute plain and unambiguous, and the complaint to be drawn in conformity therewith, I have no doubt of the guilt of the defendants ; and, in my opinion, the judgment should be affirmed.